         Case 2:20-cv-00558-REB Document 14 Filed 03/19/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF IDAHO

MOUNTAIN VIEW MHC, co James                          Case No.: 2:20-cv-00558-REB
A. Raeon,

       Plaintiff,                                    MEMORANDUM DECISION AND
                                                     ORDER RESOLVING PLAINTIFF’S
       vs.                                           MOTION TO REMAND
                                                     (DKT. 8)
BRIAN DEEM and JOHN AND JANE
DOES I–X,

       Defendants.


       On December 10, 2020, pro se Defendant Brian Deem removed this action to federal

court (Dkt. 1). On January 12, 2021, Plaintiff Mountain View MHC moved to remand to state

court (Dkt. 8). Having carefully considered the record and otherwise being fully advised, the

Court enters the following Memorandum Decision and Order.

                                        BACKGROUND

       Plaintiff Mountain View MHC filed a Complaint in the First Judicial District of the State

of Idaho on November 19, 2020, alleging that it had served its tenant Defendant Brian Deem

with a “90-Day Notice Not to Renew Lease” in August 2020 but that Defendant did not vacate

the premises and had instead become a holdover tenant. Compl. ¶¶ III, IV (Dkt. 1-3).

       On December 10, 2020, Defendant removed the action to this court. (Dkt. 1.) Included

in the Notice of Removal are assertions that Plaintiff’s state court unlawful detainer action

violates federal laws and regulations, including the CARES Act. On January 12, 2021, Plaintiff

moved to remand the action back to state court, arguing that the nationwide federal moratorium

on evictions due to the COVID-19 pandemic does not apply in this case because the non-renewal

of the lease in this matter was not due to non-payment of rent and because the federal


MEM. DECISION AND ORDER RE: PLAINTIFF’S MOTION TO REMAND – 1
         Case 2:20-cv-00558-REB Document 14 Filed 03/19/21 Page 2 of 4




moratorium does not apply in jurisdictions, including Idaho, where state or local authorities have

implemented public health protections at or above those contained in the federal moratorium.

       On February 22, 2021, Defendant responded in opposition to the motion to remand,

arguing again that the state court unlawful detainer proceeding violates federal law and thus

presents a federal question over which this federal court has subject matter jurisdiction.

                                      LEGAL STANDARD

        The removal of a case from state court to federal court is governed by 28 U.S.C.

§§ 1441–1455, which outline when removal is proper and the procedures required to accomplish

removal. Under 28 U.S.C. § 1441(a), only cases of original jurisdiction in federal district courts

may be removed to federal court. Further, as a general rule, removal statutes “are strictly

construed against removal.” Luther v. Countrywide Home Loans Servicing LP, 533 F.3d 1031,

1034 (9th Cir. 2008). A “defendant seeking removal has the burden to establish that removal is

proper.” Id.

                                          DISCUSSION

       Defendant appends to his Notice of Removal an excerpt from the Federal Register dated

September 4, 2020, which documents a “Temporary Halt in Residential Evictions To Prevent the

Further Spread of COVID-19” issued by the Centers for Disease Control (“CDC”). (Dkt. 1-3 pp.

5–10; 85 Fed. Reg. 55,292–55,297.) The document summary indicates that the publication is an

“Order under Section 361 of the Public Health Service Act to temporarily halt residential

evictions to prevent the further spread of COVID-19.” Id.

       The “Applicability” section of the Order provides that “[u]nder this Order, a landlord,

owner of a residential property, or other person with a legal right to pursue eviction or

possessory action, shall not evict any covered person from any residential property in any

jurisdiction to which this Order applies during the effective period of the Order. This Order does
MEM. DECISION AND ORDER RE: PLAINTIFF’S MOTION TO REMAND – 2
          Case 2:20-cv-00558-REB Document 14 Filed 03/19/21 Page 3 of 4




not apply in any State, local, territorial, or tribal area with a moratorium on residential evictions

that provides the same or greater level of public-health protection than the requirements listed in

this Order.” Id. (footnote omitted).

       The Order defines “covered person” as “any tenant, lessee, or resident of a residential

property who provides to their landlord, the owner of the residential property, or other person

with a legal right to pursue eviction or a possessory action, a declaration under penalty of

perjury” that makes certain representations regarding the covered person’s housing and financial

circumstances. Notably, the Order’s original effective dates were from “September 4, 2020

through December 31, 2020.” However, a Congressional Research Service report indicates that

the eviction moratorium Order was extended legislatively through January 31, 2021. See

https://crsreports.congress.gov/product/pdf/IN/IN11516. Additionally, this Order is distinct from

an earlier nationwide eviction moratorium established by the CARES Act. That moratorium ran

from March 27, 2020 through July 24, 2020.

       In its motion, Plaintiff argues that the Idaho Supreme Court issued an Amended Order on

May 4, 2020 that incorporates the nationwide moratorium on eviction filings on certain

properties. (Dkt. 8 at 2.) Plaintiff further contends that the Amended Order has not been

rescinded or further amended. In support of its argument, a copy of the Idaho Supreme Court’s

Amended Order is attached to its motion (Dkt. 8 pp. 4–5). The Amended Order is captioned “In

Re: Eviction Moratorium Under the CARES Act.” See https://isc.idaho.gov/EO/eviction-

order.pdf. The Amended Order states that it is “[i]n response to Section 4024 of the … CARES

Act” and it orders that certain forms attached to the Amended Order be used in state court

eviction proceedings through July 25, 2020.

       On its face, it is not clear that the Idaho Supreme Court’s May 4th, 2020 Amended Order

applies in this action. By its terms, it applies only to “any eviction action initiated between May
MEM. DECISION AND ORDER RE: PLAINTIFF’S MOTION TO REMAND – 3
          Case 2:20-cv-00558-REB Document 14 Filed 03/19/21 Page 4 of 4




4, 2020 and July 25, 2020” and to “any currently pending eviction” as of the date the Amended

Order was issued, which was May 4, 2020. But Plaintiff filed its case in state court on

November 19, 2020; hence, it was neither initiated nor pending during the periods identified in

the Amended Order. Moreover, the Amended Order refers expressly to the CARES Act, and the

nationwide eviction moratorium in that Act expired on July 24, 2020. Therefore, it is not

apparent from the moving papers whether or to what extent the Amended Order implicates the

CDC’s more recent agency order imposing a similar – but not identical – nationwide eviction

moratorium as that contained in the CARES Act.

        On this record, Plaintiff has not shown that this Court lacks subject matter jurisdiction

and therefore its motion to remand will be denied. The only authority Plaintiff cites for the

proposition that federal subject matter jurisdiction is lacking in this case refers to different filing

dates and a different moratorium than the one Defendant invokes. Thus, it is not apparent that

Defendant’s removal of this action to federal court was improper. If at any point it becomes

clear that federal subject matter jurisdiction is lacking in this Court, the case will be remanded to

state court. But Plaintiff has not, as of this juncture, made such a showing.

                                               ORDER

        Based on the foregoing, IT IS HEREBY ORDERED that Plaintiff’s Motion to Remand

(Dkt. 8) is DENIED.



                                                        DATED: March 19, 2021


                                                        _________________________
                                                        Ronald E. Bush
                                                        Chief U.S. Magistrate Judge




MEM. DECISION AND ORDER RE: PLAINTIFF’S MOTION TO REMAND – 4
